DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on March 21, 2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (a) as being anticipated by Cheah (PCT/US2015/062720, US 2018/0350748, relied upon for the rejection).
Regarding claim 1, Cheah, figure 3, discloses a flexible electronic interconnect comprising: a first dielectric layer (17) including a first surface (the surface facing bottom . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 11 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheah, as applied to claim 1 above, and further in view of Takahashi (US 8,977,868), and Hu (US 2008/0078573).
Regarding claim 2, Cheah does not disclose a fourth dielectric layer including a first surface and a second surface opposite the first surface, wherein the first surface of the fourth dielectric layer coincides with the first surface of the first plurality of conductive shields; and  a fifth dielectric layer including a first surface and a second surface opposite the first surface, wherein the first surface of the fifth dielectric layer coincides with the first surface of the second plurality of conductive shields. 
Takahashi, figure 1, discloses a flexible electronic interconnect with plurality of conductors (2), and plurality of conductive shield (4, 3) on opposite sides of the conductor. Takahashi further discloses insulating layers (5) on opposite sides covering the shield conductor.
HU, figure 1-2, discloses a flexible electronic interconnect with plurality of conductors (4), and plurality of conductive shield (28, 18) on opposite sides of the conductor. Hu further discloses insulating layers (9, 12) on opposite sides covering the shield conductor.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the interconnect of Cheah with a fourth and fifth dielectric layer on the opposite side, as taught by Takahashi and HU, in order to protect the surfaces of the conductor shield. 

Regarding claim 8, the modified interconnect Cheah further discloses wherein the plurality of conductors includes a first electrical signal conductor and a second electrical signal conductor that are associated with a differential pair signal (obvious to In re Hutchison, 69 USPQ 138 (CCPA 1946).

Regarding claim 11, the modified interconnect Cheah further discloses wherein the plurality of conductors includes a first electrical signal conductor and a second electrical signal conductor that are each associated with a single-ended electrical signal (obvious function as single-ended electrical signal in order to have desired functionality. Additionally, this is a structural claim. Takahashi discloses the structure. The conductors are associated with a single-ended electrical signal does not add any structural limitation. It merely has to be capable to be used as single-ended signal). It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only require the ability of so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 136 (COPA 7946). 

Regarding claim 12, the modified interconnect Cheah further discloses wherein the first dielectric layer includes at least one of polyimide, polyimide adhesive composites, or a liquid crystal polymer (obvious as disclosed by Cheah, paragraph 0040, and  by Takahashi, column 3, line 55-64).  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.

Additionally, as explained in the rejection, opposite means on the other side. As, Cheah discloses the shield layer on the other side of the conductor, Cheah meets the limitation.
Regarding the argument that “Cheah at paragraph [0006] and [0009] in the background discloser discloses about reducing number of layers, which teaches away from the proposed modification of Hu.” It is pointed out that Cheah at paragraph [0009] address about channel impedance discontinuity refection, and loss issues while minimizing design trade off, can controlling the form factor. It does not exclusively against providing any additional cover layer.  The secondary art to Takahashi, and Hu, they both discloses insulating layers / cover layers on the shield layer. Also, providing cover layer would not change the intended purpose of the prior art to Cheah. Additionally, It has been held that One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Cheah meets the limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (US 9,374,886), figure 4, discloses an interconnect structure with a signal line (32) with shield layers (30, 34) on both the side of the signal layers. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / March 25, 2022